MEMORANDUM ***
Plaintiffs-Appellants St. Anthony Fish Farm, Inc. and Greg Phillips (collectively, “Plaintiffs”) appeal the district court’s dismissal of their action challenging a trustee’s sale of real property. The district court concluded that a prior bankruptcy court decision had adjudicated the validity of the trustee’s sale and that Plaintiffs’ claims thus were barred by the doctrine of collateral estoppel.
We have jurisdiction under 28 U.S.C. § 1291. We adopt the well-reasoned decision of the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.